                                        Case 2:17-cv-01319-JCM-GWF Document 63 Filed 11/01/18 Page 1 of 3


                                    1   DICKINSON WRIGHT PLLC
                                        Cynthia L. Alexander
                                    2   Nevada Bar No. 6718
                                        Email: calexander@dickinson-wright.com
                                    3
                                        Taylor Anello
                                    4   Nevada Bar No. 12881
                                        Email: tanello@dickinson-wright.com
                                    5   8363 West Sunset Road, Suite 200
                                        Las Vegas, Nevada 89113-2210
                                    6   Tel: (702) 550-4400
                                        Attorneys for Plaintiffs
                                    7

                                    8                          IN THE UNITED STATES DISTRICT COURT

                                    9                                      DISTRICT OF NEVADA
                                   10   U.S. BANK, NATIONAL ASSOCIATION, as                 Case Number: 2:17-cv-01319-JCM-GWF
                                        Trustee for GSAA 2006-1, an Ohio Company;
                                   11
                                        SUNTRUST MORTGAGE, INC., a Virginia
                                   12   Corporation,
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   13                         Plaintiff,                        STIPULATION AND ORDER TO
                                        vs.                                                    EXTEND TIME FOR PARTIES TO
                                   14                                                             COMPLETE SETTLEMENT
                                   15   SFR INVESTMENTS POOL 1, LLC, a Nevada                          AGREEMENT
                                        limited liability company; SAN MARINO                          (First Request)
                                   16   PROPERTY OWNERS ASSOCIATION, a
                                        Nevada Non-Profit Corporation,
                                   17
                                                       Defendants.
                                   18    AND ALL RELATED CLAIMS
                                   19

                                   20          Plaintiff/Counter-Defendants, U.S. Bank, National Association, as Trustee for GSAA

                                   21   2006-1 and SunTrust Mortgage, Inc. (“Plaintiffs”), Defendant SFR Investments Pool 1, LLC

                                   22   (“SFR”), and Defendant San Marino Property Owners Association (“San Marino”), (collectively

                                   23   as the “Parties”), hereby stipulate and agree to continue finalizing settlement agreement terms in

                                   24   connection with this case. The parties base this agreement upon the following:

                                   25          1.      The Parties filed a Notice of Settlement with the court on October 5, 2018 (ECF

                                   26   No. 62).

                                   27          2.      The Parties agreed to file a stipulation of dismissal no later than November 4,

                                   28   2018 (ECF No. 62).


                                                                                        1
                                        Case 2:17-cv-01319-JCM-GWF Document 63 Filed 11/01/18 Page 2 of 3


                                    1          3.      The Parties are still in the process of completing the settlement documentation.

                                    2          Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED the Parties

                                    3   request an additional 30 days to complete the settlement documentation and to file the

                                    4   Stipulation for Dismissal.

                                    5          IT IS FURTHER STIPULATED AND AGREED that the Parties jointly request that the

                                    6   calendared deadlines continue to be stayed and/or that the case be held in abeyance while the

                                    7   Parties document the settlement.

                                    8   Dated: November 1, 2018                              Dated: November 1, 2018

                                    9      DICKINSON WRIGHT, PLLC                                KIM GILBERT EBRON
                                   10   By: /s/ Cynthia L. Alexander                         By: /s/ Diana S. Ebron, Esq.
                                             Cynthia L. Alexander, Esq.                          Diana S. Ebron, Esq.
                                   11
                                             Nevada Bar No. 6718                                 Nevada Bar No. 10580
                                   12        Taylor Anello, Esq.                                 7625 Dean Martin Drive, Suite 110
8363 West Sunset Road, Suite 200




                                             Nevada Bar No. 12881                                Las Vegas, NV 89139
 Las Vegas, Nevada 89113-2210




                                   13        8363 West Sunset Road, Suite 200                    Tel: (702) 485-3300
                                             Las Vegas, Nevada 89113                             Attorneys for Defendant SFR
                                   14        Tel: (702) 550-4400                                 Investments Pool 1, LLC
                                             Attorneys for Plaintiffs U.S. Bank,
                                   15
                                             National Association, as Trustee for GSAA
                                   16        2006-1 and SunTrust Mortgage, Inc.

                                   17   Dated: November 1, 2018
                                   18      LIPSON NEILSON PC
                                   19   By: /s/ Karen Kao, Esq.
                                             Karen Kao, Esq.
                                   20        Nevada Bar No. 14386
                                             9900 Covington Cross Dr., Ste. 120
                                   21
                                             Las Vegas, NV 89144
                                   22        Tel: (702) 382-1500
                                             Attorneys for Defendant San Marino
                                   23        Property Owners Association
                                   24       IT IS SO ORDERED.
                                   25
                                                                                     _______________________________________
                                   26                                                UNITED STATES
                                                                                     UNITED  STATES DISTRICT  COURT
                                                                                                     MAGISTRATE       JUDGE
                                                                                                                   JUDGE

                                   27                                                DATED: _____________________________
                                                                                              11/02/2018

                                   28

                                                                                         2
